Case 2:15-cv-05193-ES-JAD Document 105 Filed 07/08/19 Page 1 of 1 PageID: 1519




The Honorable Esther Salas
United States District Judge
District of New Jersey
Martin Luther King Building
50 Walnut Street
Newark, NJ 07102


       Re: Kyle-Labell v. Selective Service System et al., 2:15-cv-05193-ES-JAD


Dear Judge Salas:
         This firm represents Plaintiff Elizabeth Kyle-Labell in the above-referenced matter. Prior
to this firm’s substitution as counsel in June 2019, Ms. Kyle-Labell and Monica Patricia Pinto,
another named plaintiff, were represented by Michael Daher. On February 6, 2016, Mr. Daher
filed a letter with the Court advising that Ms. Pinto sought to withdraw as a plaintiff class
representative, leaving Ms. Kyle-Labell as the sole representative of the putative class. Dkt. No.
44 and attached hereto as Exhibit A.
       We respectfully request that Ms. Pinto be terminated from the docket. We thank the
Court for its attention to this matter.


                                                     Respectfully submitted,
                                                     /s/ Gary R. Studen
                                                     Gary R. Studen
